               Case 18-17254-btb       Doc 266     Entered 03/27/20 15:29:18       Page 1 of 2

     DENIED
     Set for noticed hearing

 1

 2

 3

 4       Entered on Docket
         March 27, 2020
 5__________________________________________________________________

 6
         GREGORY E. GARMAN
 7
         Nevada Bar No. 6654
 8       ggarman@gtg.legal
         WILLIAM M. NOALL
 9       Nevada Bar No. 3549
         wnoall@gtg.legal
10       GARMAN TURNER GORDON L.L.P.
11       7251 Amigo Street,
         Suite 210
12       Las Vegas, NV 89119
         Telephone: (725) 777-3000
13
         Attorneys for AlixPartners, LLP,
14       A.P. Services, LLC

15                                   UNITED STATES BANKRUPTCY COURT

16                                             DISTRICT OF NEVADA

17
          In re:                                                CASE NO. BK-18-17254-btb
18
          BAKKEN RESOURCES, INC.,
19                                                              Date: N/A
20                                                              Time: N/A
                                         Debtor.
21
                               ORDER APPROVING EX PARTE MOTION FOR ORDER
22                                    REOPENING BANKRUPTCY CASE

23                 The Court having reviewed the Ex Parte Motion For Order Reopening Bankruptcy Case

24       [ECF No. 258] (the “Ex Parte Motion”) filed by AlixPartners, LLP (“Alix”) and A.P. Services, LLC

25       (collectively, the “Removing Parties”), and having determined good cause exists therefore,

26                 IT IS HEREBY ORDERED that:

27       I.        The Ex Parte Motion is hereby granted; and

28       II.       The above-captioned chapter 11 case is hereby reopened for the limited purpose set forth in



         ACTIVE 255597303
          Case 18-17254-btb          Doc 266   Entered 03/27/20 15:29:18   Page 2 of 2



 1            the Ex Parte Motion.

 2   IT IS SO ORDERED.
 3   Respectfully submitted by:
 4   GARMAN TURNER GORDON L.L.P.
 5
     By: /s/ William M. Noall
 6   William M. Noall
     Nevada Bar No. 3549
 7   wnoall@gtg.legal
     7251 Amigo Street,
 8   Suite 210 Las Vegas, NV 89119
 9   Telephone: (725) 777-3000
     Attorneys for AlixPartners, LLP,
10   A.P. Services, LLC

11   AND

12   SIDLEY AUSTIN L.L.P.
13   Yvette Ostolaza
14   (pro hac vice forthcoming)
     2021 McKinney Avenue
15   Suite 2000
     Dallas, Texas 75201
16   (214) 981-3300
     yvette.ostolaza@sidley.com
17

18   Robert S. Velevis
     (pro hac vice forthcoming)
19   2021 McKinney Avenue
     Suite 2000
20   Dallas, Texas 75201
     (214) 981-3300
21
     rvelevis@sidley.com
22
     Attorneys for AlixPartners, LLP,
23   A.P. Services, LLC

24

25

26

27

28
                                                     2

     ACTIVE 255597303
